Name: 73/1/ECSC, EEC, Euratom: Commission Decision of 6 January 1973 amending the provisional rules of procedure of the Commission of 6 July 1967
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-01-06

 Avis juridique important|31973D000173/1/ECSC, EEC, Euratom: Commission Decision of 6 January 1973 amending the provisional rules of procedure of the Commission of 6 July 1967 Official Journal L 007 , 06/01/1973 P. 0001 - 0001 Greek special edition: Chapter 01 Volume 1 P. 0186 Spanish special edition: Chapter 01 Volume 1 P. 0202 Portuguese special edition Chapter 01 Volume 1 P. 0202 ++++COMMISSION DECISION OF 6 JANUARY 1973 AMENDING THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 73/1/ECSC , EEC , EURATOM ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 16 OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ; WHEREAS ARTICLE 141 ( 2 ) OF THE ACT CONCERNING THE CONDITIONS OF ACCESSION AND THE ADJUSTMENTS TO THE TREATIES ( 1 ) LAYS DOWN THAT THE COMMISSION SHALL MAKE THE ADAPTATION TO ITS RULES OF PROCEDURE RENDERED NECESSARY BY ACCESSION ; WHEREAS , THIS BEING SO , IT IS NECESSARY TO AMEND ARTICLE 2 OF THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 2 ) AMENDED BY THE DECISION OF 2 JULY 1970 ( 3 ) ; DECIDES AS FOLLOWS : ARTICLE 1 ARTICLE 2 OF THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 SHALL BE REPLACED BY THE FOLLOWING TEXT : " 1 . THE QUORUM OF MEMBERS REQUIRED TO BE PRESENT FOR THE COMMISSION TO TAKE VALID DECISIONS SHALL BE FIXED AT SEVEN . 2 . IN CONFORMITY WITH ARTICLE 17 , FIRST PARAGRAPH , OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , THE CONCLUSION OF THE COMMISSION SHALL BE DEEMED TO BE ADOPTED WHEN THERE HAVE BEEN AT LEAST SEVEN VOTES IN FAVOUR . " ARTICLE 2 THIS DECISION SHALL COME INTO FORCE ON 6 JANUARY 1973 . DONE AT BRUSSELS , 6 JANUARY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS XAVIER ORTOLI ( 1 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 2 ) OJ NO 147 , 11 . 7 . 1967 , P . 1 . ( 3 ) OJ NO L 148 , 3 . 7 . 1970 , P . 28 .